Motion to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before April 3, 1962, with notice of argument for the May 1962 Term of this court, said appeal to be argued or submitted when reached, and on the further condition that this appeal be consolidated with the appeal from the judgment entered on August 11, 1961. (See Civ. Prac. Act., § 580.) Motion to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before April 3, 1962, with notice of argument for the May 1962 Term of this court, said appeal to be argued or submitted when reached, and on the further condition that the appeal from the order entered on July 27, 1961 denying the motion for a new trial be consolidated with this appeal. Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.